Citation Nr: 1618782	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-21 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.

(The issue of entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure, will be the subject of another decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2010 the Veteran presented testimony before a Veterans Law Judge who is no longer employed by the Board.  A transcript of this hearing has been associated with the claims file.  Thereafter, in August 2010 the issue was remanded for additional development.

In May 2014 the Veteran was informed that the Veterans Law Judge who conducted the March 2010 hearing was no longer employed by the Board and was asked if he desired another hearing.  Later in May 2014 the Veteran responded that he desired another hearing before a Veterans Law Judge of the Board at his local RO.

In August 2014 the Board remanded the claim for the Veteran to be afforded another hearing before a Veterans Law Judge of the Board.

The Veteran was afforded a hearing before a Veterans Law Judge in April 2015.  However, this hearing was limited to an unrelated issue that will be the subject of a separate decision.  Thereafter, in June 2015, the Board again remanded the claim for the Veteran to be afforded a hearing before Veterans Law Judge of the Board.

In September 2015 the Veteran and his spouse presented testimony at a hearing before the undersigned with regard to the above indicated issue.  A transcript of this hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran does not have a current right ear hearing loss disability for VA purposes.

2.  The Veteran's currently diagnosed left ear hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in November 2008.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and associated with the claims file.  The Veteran has submitted private treatment records.  The Veteran was afforded relevant VA medical examinations.

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for bilateral hearing loss.

Initially, the Board notes that under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service treatment records do not reveal complaint, diagnosis, or treatment for a hearing loss disability.  Upon examination at entrance to service the Veteran was tested using the whispered voice test.

Upon examination at separation in March 1970, audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
15
10
25
15
10

It is noted that at 6000 Hertz the Veteran was noted to have a pure tone threshold of 60 decibels in the right ear.  

In a treatment note dated in January 2009 the Veteran was reported to indicate that he first noticed hearing loss greater than 30 years prior.  He reported a history of noise exposure in service.  

The Veteran was afforded a VA medical examination in January 2009.  The Veteran was noted to be exposed to noise from jets and gunfire in service.  He was in Vietnam for about a year.  As a civilian he had done police work and insurance.  He reported recreational noise exposure from some hunting.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
20
25
25
35
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

The Veteran was diagnosed with normal hearing sensitivity in the right ear and hearing within normal limits from 500 Hertz to 2000 Hertz, sloping to mild to moderately sensorineural hearing loss from 3000 Hertz to 4000 Hertz in the left ear.  

The examiner rendered the opinion that based on normal hearing sensitivity at separation, it is not at least as likely as not that the Veteran's hearing loss is the result of noise exposure during military service.  

In April 2010 a private provider reported that the Veteran developed decreased hearing.  He was noted to have been exposed to exploding mortar shells, M-60 machine guns, and jet engines.  The provider noted that he had the Veteran sign a release to get a copy of the hearing test.  In the opinion of the provider, the decrease in hearing was very likely due to the exposures to loud noise in service.  The provider indicated that information from VA was reviewed that was brought in but that he did not have an audiology test to review.  

A VA medical opinion was obtained in September 2010.  The examiner reported the Veteran's separation audiometric results and the results of the VA medical examination in 2009.  Thereafter, the examiner opined that based on the normal hearing sensitivity for VA rating purposes at military separation, it is not at least as likely as not that the Veteran's current hearing loss is related to noise exposure during his military service.  The examiner explained that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

The Veteran testified at a hearing before the undersigned in September 2015.  The Veteran's representative reports that the Veteran's hearing was not normal at separation as the Veteran had a measurement of 60 decibels at 6000 Hertz.  The representative further argues that it would be mere speculation to determine whether the loss existed prior to service as the Veteran was only tested with the whisper test on entrance.  The Veteran reported that he did not have any problem with his hearing prior to service.  The Veteran's spouse reported that she has known the Veteran since prior to service and that he did not have problems with his hearing.  The Veteran's spouse was formerly employed as a nurse (RN) and indicated that she had some training with regard to identifying someone with apparent signs of hearing loss.  The Veteran's spouse first noticed the hearing loss based upon the television being too loud.  However, she could not put a year on it.  She indicated that she did not notice anything early in the marriage.  They were married in 1970.  The Veteran first noticed that he had trouble hearing in 1973 or 1974.  He indicated that he hunted pheasant but not deer.  He worked for a police department, worked as a corrections officer, and worked in a meat processing plant.  However, he was not in a loud area.  Later he sold insurance.  The Veteran reported that he was security police in the Air Force.  He had exposure to the M-16, M-60, M-79, and .38.  His specialty when he went to Vietnam was the M-60.  He reported exposure to loud aircraft noise while guarding planes.  

Entitlement to service connection is not warranted.  It is acknowledged that the Veteran had a single reading of a puretone threshold at 60 decibels at 6000 Hertz upon examination at separation from service.  However, service treatment records do not reveal any complaint, diagnosis, or treatment for hearing loss.  Post service treatment records do not reveal a hearing loss disability for VA purposes in the right ear.  The post service treatment records reveal a left ear hearing loss disability for VA purposes.  However, the preponderance of the evidence is against a finding that the Veteran's hearing loss is related to the Veteran's active service.  The Veteran was exposed to loud noise in service and a private provider has rendered the opinion that the Veteran's current decrease is hearing is likely related to his loud noise exposure in service.  However, the private provider did not have access to the audiological test data at the time of the opinion.  In addition, although the Veteran reported in January 2009 that he noticed hearing loss 30 years prior, the Veteran and his spouse have both testified that hearing loss was not noticed until years after separation from service.  A VA examiner has rendered the opinion that the Veteran's hearing loss is not related to his exposure to loud noise in service.  The examiner has provided thorough rationale indicating that had the Veteran incurred a hearing loss disability in service, the disability would have been manifest shortly after the exposure.  As the preponderance of the evidence is against a finding that the Veteran has hearing loss related to his active service, service connection for bilateral hearing loss is denied. 


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


